DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, and Species 2 comprising claims 1-9 and 15-20 in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that a search of all the claims would not rise to the level of a serious search burden because, Applicant has argued that the inclusion of the mud ring in claim 10 is simply a different embodiment of the one claimed invention found within claims 1, 15 and 20.  This is not found persuasive because if we look to the requirement for restriction filed on 4/29/2022 we see that Group I is directed only to the protective cover, yes it is true a protective cover may be affixed to a mud ring however this is not how Applicant has claimed the Group I invention. Further Group II goes beyond simply adding a new limitation to the cover element and in fact claims many structural elements included as part of the mud ring which would require a separate search beyond that performed on Group I.  For these reasons,  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/30/2020 & 3/3/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Borbolla (US 20080236859).

De La Borbolla discloses:
In regard to claim 1:
A protective cover for an electrical device (Figs. 3 & 9-11 & Abstract) for use during construction comprising: a front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]); a pair of end walls (Figs. 3 & 9-11 Items 122, 124 & Par. [0043]) extending from opposite sides of the front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]), the end walls including an outwardly extending protrusion (Figs. 3 & 9-11 Items 122, 124 & 138 & Par. [0043] i.e. extending down below perimetrical edge); and a pair of side walls (Figs. 3 & 9-11 Items 114, 116 & Par. [0043]) extending from opposite sides of the front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]), the side walls (Figs. 3 & 9-11 Items 114, 116 & Par. [0043]) include a resilient tab (Figs. 3 & 9-11 Items 140 or 142 & Par. [0043]), wherein the front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]), the end walls (Figs. 3 & 9-11 Items 122, 124 & Par. [0043]), and the side walls (Figs. 3 & 9-11 Items 114, 116 & Par. [0043]) define a cavity configured to enclose an electrical device (Figs. 3 & 9-11 Item 115 & Par. [0045]), and wherein the end wall protrusion (Figs. 3 & 9-11 Items 122, 124 & 138 & Par. [0043] i.e. extending down below perimetrical edge) is configured to enclose a portion of a mounting strap of the electrical device (Figs. 3 & 9-11 Item 115 and 84 & Par. [0045] i.e. cavity encloses mounting strap).

In regard to claim 5:
wherein the front wall includes a protrusion configured to receive a light switch (Figs. 3 & 9-11 Item 112 & Par. [0007] i.e. switch).

In regard to claim 7:
wherein the protrusion (Figs. 3 & 9-11 Items 122, 124 & 138 & Par. [0043] i.e. extending outwardly from walls) includes a step dividing an upper portion and a lower portion (Figs. 3 & 9-11 Items 122, 124 i.e. extending outwardly from walls defining an upper and lower portion of each side wall), and wherein the upper portion (Figs. 3 & 9-11 Items 122, 124 i.e. upper portion offset) is offset from the lower portion (Figs. 3 & 9-11 Items 122, 124 i.e. lower portion offset).

In regard to claim 8:
wherein the cavity is configured to enclose a single-gang outlet (Figs. 3 & 9-11 Item 112 & Par. [0007] i.e. single outlet).

In regard to claim 9:
wherein the cavity is configured to enclose a two-gang outlet (Figs. 3 & 9-11 Item 112 & Par. [0007] i.e. double outlet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Borbolla (US 20080236859) in view of Shotey et al.(US 6,420,654).

In regard to claim 2:
De La Borbolla discloses the protective cover of claim 1.  
However, De La Borbolla does not explicitly disclose wherein the front wall includes a knockout positioned to align with a fastener opening on the electrical device.
Shotey teaches a protective cover (Figs. 1-6 and ABS) wherein a front wall (Figs. 2-6 Item 27) includes a knockout (Fig 3 Item 48 & Col. 6 Lines 20-25) positioned to align with a fastener opening (Fig. 1 Items 14 and 15) on the electrical device (Fig. 1 Item 10 and Col. 3 lines 9-11).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have added the knockouts and apertures of Shotey to the front wall of Del La Borbolla to allow the protective cover to be securely attached to the electrical device.  

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Borbolla (US 20080236859) in view of Shotey et al. (US 6,420,654).

In regard to claim 3:
De La Borbolla discloses the protective cover of claim 1.  
However, De La Borbolla does not explicitly disclose wherein the front wall includes a central knockout, an upper knockout and a lower knockout, the knockouts configured to be selectively removable from the front wall to receive a fastener to secure the front wall to the electrical device.
Shotey teaches a protective cover (Figs. 1-6 and ABS) wherein a front wall (Figs. 2-6 Item 27) includes a central, upper and lower knockout selectively removeable (Fig 3 Items 46, 44 and 48 & Col. 6 Lines 20-25) and positioned to align with a fastener opening (Fig. 1 Items 14 and 15) on the electrical device (Fig. 1 Item 10 and Col. 3 lines 9-11).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have added the knockouts and apertures of Shotey to the front wall of Del La Borbolla to allow the protective cover to be securely attached to the electrical device.  

In regard to claim 4:
Modified De La Borbolla further discloses the protective cover of claim 3, wherein the central knockout (Fig. 3 Item 44) is configured to align with a fastener opening on a duplex outlet and the upper and lower knockouts are configured to align with respective openings on a GFCI outlet (Fig. 3 Items 44, 46 & 48 & Col. 5 Ln 50-55).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Borbolla (US 20080236859) in view of Correnti (US 5,195,901).

In regard to claim 6:
De La Borbolla discloses the protective cover of claim 1, wherein the resilient tab protrusion (Fig. 10 Items 141 and 143) extending from an exterior of the tab (Figs. 9 and 10 Items 140 and 142 i.e. the exterior of), is a snap-fit connection member configured to connect to a mud ring (Figs 3 & 10 Items 140, 142, 141, 143, 92 and Par. [0046]).
However, De La Borbolla does not explicitly disclose wherein the resilient tab includes a first tab protrusion extending from an interior of the tab, and a second tab protrusion extending from an exterior of the tab, wherein the first tab protrusion is a snap-fit connection member configured to connect to a mud ring, and wherein the second tab protrusion defines an opening configured to receive a tool to assist in deflecting the tab.
Correnti teaches a protective cover(Figs.1-17; ABSTRACT) wherein a resilient tab (22,23,Fig.3-5) includes a first tab protrusion (27,Fig.3-5) extending from an interior of the tab (22,23, Fig.3-5—protrusion 27 extends in ward from 22 and 23),and a second tab protrusion (28,Fig.3-5)extending from an exterior of the tab(22, 23,Fig.3-5 protrusion 28 extends outward from 22 and 23), and wherein the second tab protrusion (28, Fig. 3-5) defines an opening (Fig.3-5 the opening of 28) configured to receive a tool to assist in deflecting the tab (Fig.3-5 Items 22, 23; col4, In 52-61,“Adjacent to flanges 27, on the sides 22 and 23 of box-like cover 19, are finger holes 28. When it is desired to disengage the box-like cover 19 from faceplate 10 one finger of each hand grasps one of said finger holes 28 while at the same time the thumb of each hand presses downwardly on the top 26 of box like cover 19 causing it to flex outwardly causing the flanges 27 to be disengaged from slots 16 and thereby disengage the cover from the faceplate and exposing the electrical wall plug outlet").
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the tabs of DE LA BORBOLLA with the tabs of CORRENTI to allow for a user to easily deflect the tabs using their hands or a tool to allow for easier placement of the protective cover over an electronic device.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Borbolla (US 20080236859) in view of Shotey et al. (US 6,420,654).

In regard to claim 15:
De La Borbolla discloses a protective cover for an electrical device (Figs. 3 & 9-11 & Abstract) for use during construction comprising: a front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]) a pair of end walls (Figs. 3 & 9-11 Items 122, 124 & Par. [0043]) extending from opposite sides of the front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]); and a pair of side walls (Figs. 3 & 9-11 Items 114, 116 & Par. [0043]) extending from opposite sides of the front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]), wherein the front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]), the end walls (Figs. 3 & 9-11 Items 122, 124 & Par. [0043]), and the side walls (Figs. 3 & 9-11 Items 114, 116 & Par. [0043]) define a cavity configured to enclose an electrical device (Figs. 3 & 9-11 Item 115 & Par. [0045]).  
However, De La Borbolla does not explicitly disclose having a plurality of knockouts configured to be selectively removed to form openings in the front wall; and wherein the knockouts are configured to align with fastener openings on respective electrical devices.
Shotey teaches a protective cover (Figs. 1-6 and ABS) wherein a front wall (Figs. 2-6 Item 27) includes a knockout (Fig 3 Item 48 & Col. 6 Lines 20-25) positioned to align with a fastener opening (Fig. 1 Items 14 and 15) on the electrical device (Fig. 1 Item 10 and Col. 3 lines 9-11).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have added the knockouts and apertures of Shotey to the front wall of Del La Borbolla to allow the protective cover to be securely attached to the electrical device.  

In regard to claim 16:
Modified De La Borbolla further discloses the protective cover of claim 15, wherein the front wall (Shotey: Figs. 2-6 Item 27) includes a central knockout, two upper knockouts, and two lower knockouts (Shotey: Fig 3 Items  44 and 48 & Col. 6 Lines 20-25). 

In regard to claim 17:
Modified De La Borbolla further discloses the protective cover of claim 15, wherein the end walls (Figs. 3 & 9-11 Items 122, 124 & 138 & Par. [0043] i.e. extending down below perimetrical edge) include an outwardly extending protrusion configured to receive a mounting strap of the electrical device (Figs. 3 & 9-11 Item 115 and 84 & Par. [0045] i.e. cavity encloses mounting strap).

In regard to claim 18:
Modified De La Borbolla further discloses the protective cover of claim 17, wherein the protrusion (Figs. 3 & 9-11 Items 122, 124 & 138 & Par. [0043] i.e. extending outwardly from walls) includes a step dividing an upper portion and a lower portion (Figs. 3 & 9-11 Items 122, 124 i.e. extending outwardly from walls defining an upper and lower portion of each side wall), and wherein the upper portion (Figs. 3 & 9-11 Items 122, 124 i.e. upper portion offset) is offset from the lower portion (Figs. 3 & 9-11 Items 122, 124 i.e. lower portion offset).

In regard to claim 19:
Modified De La Borbolla further discloses the protective cover of claim 15, wherein the side walls (Figs. 3 & 9-11 Items 114, 116 & Par. [0043]) include a resilient tab (Figs. 3 & 9-11 Items 140 or 142 & Par. [0043]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Borbolla (US 20080236859) in view of Shotey et al. (US 6,420,654).

In regard to claim 20:
De La Borbolla discloses a method of enclosing an electrical device (Figs. 3 & 9-11 & Abstract) during a construction operation comprising: associating a protective cover with an electrical device (Figs. 3 & 9-11 & Abstract), the protective cover having a front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]) a pair of end walls (Figs. 3 & 9-11 Items 122, 124 & Par. [0043]) extending from opposite sides of the front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]), and a pair of side walls (Figs. 3 & 9-11 Items 114, 116 & Par. [0043]) extending from opposite sides of the front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]), the front wall (Figs. 3 & 9-11 Item 112 & Par. [0043]), end walls (Figs. 3 & 9-11 Items 122, 124 & Par. [0043]), and side walls (Figs. 3 & 9-11 Items 114, 116 & Par. [0043]) defining a cavity to enclose an electrical device (Figs. 3 & 9-11 Item 115 & Par. [0045]).  
However, De La Borbolla does not explicitly disclose the front wall including a plurality of knockouts; and removing one or more of the knockouts based on the associated electrical device to form one or more openings in the front wall configured to align with a fastener opening of the associated electrical device; and inserting a fastener through the one or more openings and securing the protective cover to the electrical device.
Shotey teaches a protective cover (Figs. 1-6 and ABS) wherein a front wall (Figs. 2-6 Item 27 includes a knockout (Fig 3 Item 48 & Col. 6 Lines 20-25) selectively removeable (Fig 3 Item 48 & Col. 6 Lines 20-25) positioned to align with a fastener opening (Fig. 1 Items 14 and 15) on the electrical device (Fig. 1 Item 10 and Col. 3 lines 9-11)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have added the knockouts and apertures of Shotey to the front wall of Del La Borbolla to allow the protective cover to be securely attached to the electrical device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
7/1/2022